Citation Nr: 1735784	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-28 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service connected degenerative arthritis of the spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1987 and from April 7, 2005, to May 27, 2005.   
This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in March 2014 and June 2015. 
 
The Veteran served on active duty from July 1983 to May 1987 and from April 7, 2005, to May 27, 2005.   

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in March 2014 and June 2015. 
 

FINDINGS OF FACT

1.  The Veteran was ordered to active duty in support of Operation Iraqi Freedom in accordance with 10 U.S.C.A. § 12302, from April 7, 2005 to May 27, 2005.

2.  The evidence does not show by clear and unmistakable evidence that the Veteran's bipolar disorder pre-existed his period of active duty service from April 2005 to May 2005.

3.  The evidence favors a finding that the Veteran's bipolar disorder was incurred during his period of active duty service from April 2005 to May 2005.


CONCLUSIONS OF LAW

1.  The statutory presumption of soundness upon entry into active duty service in April 2005 has not been rebutted. 38 U.S.C.A. § 1111  (West 2014); 38 C.F.R. § 3.304  (2014); VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

2.  The criteria for service connection for bipolar disorder on a direct basis have been met.  38 U.S.C.A. §§ 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Given the entirely favorable resolution of the matter adjudicated herein, no discussion is necessary with respect to whether VA has complied with all statutory and regulatory notice and duty to assist provisions with respect to this matter.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The Veteran asserts that he has a current psychiatric disability that was caused or aggravated by his period of active duty from April 2005 to May 2005, which includes federal service under the provisions of 10 U.S.C.A. § 12302.  See the Veteran's DD-214.  In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. § 3.303 (2016). To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The Veteran originally filed his claim as one for posttraumatic stress disorder (PTSD).  The medical evidence of record, to include assessments from multiple VA examiners, has confirmed that the Veteran does not have PTSD, but rather bipolar disorder.  The Board has expanded the issue to include consideration of whether service-connection can be granted for bipolar disorder.  

In this case, there is medical evidence of record suggesting that the Veteran's current psychiatric problems may have pre-existed his entrance into service.  Indeed, VA physicians have identified that the Veteran's bipolar disorder as hereditary and not service-related.  On two occasions, the Board has remanded the Veteran's appeal to determine whether the Veteran's bipolar disability pre-existed service.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. 38 U.S.C.A. § 1111  (West 2014); 38 C.F.R. § 3.304(b) (2014).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111 , VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service." Crucially, if the presumption of sound condition is rebutted, "then the Veteran is not entitled to service-connected benefits." Wagner, 370 F.3d at 1096  . 

 "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258   (1999). It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." See Cotant v. West, 17 Vet. App. 116, 131   (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The Veteran underwent a full medical examination in January 2005, shortly before his orders to active duty.  See the January 6, 2005 Report of Medical Examination.  This examination did not include any notation about a pre-existing psychiatric disability, and in fact, included a "normal" clinical psychiatric evaluation.  Therefore, the presumption of soundness attaches in this case.  As noted above, the Board, on two occasions has attempted to ask a medical professional if, based on the Veteran's statements and medical history it is undebatable that the Veteran's bipolar disorder pre-existed service.  VA examiners in August 2014 and October 2015 did not adequately address the question.  Although the examiners highlighted the Veteran's pre-service struggles, the October 2015 VA examiner in particular indicated that there is a lack of evidence to suggest that the Veteran was suffering from symptoms to meet the DSM-5 criteria for Bipolar Disorder during his military service, and that he was not treated for this disorder until after his military service.  As neither examiner has identified a clearly pre-existing bipolar disability, the Board finds that the presumption of soundness upon entrance into active duty service in April 2005 is not rebutted.  

Where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  So it is in this case.

As noted above, it is undisputed that the Veteran has a current diagnosis of bipolar disorder.  It is also undisputed that the Veteran complained of depression following his deployment in May 2005.  Indeed, his service treatment records specifically include a May 19, 2005 Post-Deployment Health Assessment in which the Veteran reported feeling down, depressed or hopeless.  The Post-Deployment examiner specifically indicated that the Veteran "has depression associated with LBP [low back pain]," and that he was to seek counseling at home.  The key question at issue in this case is whether these complaints of in-service depression marked the onset or incurrence of the Veteran's bipolar disorder.  

Crucially, in an August 2016 assessment, a VA psychologist noted that after a review of records and interview with the Veteran it was her opinion that the Veteran's depression is best explained as being caused by his documented history of bipolar disorder, which is likely a heritable condition.  She determined that it was at least as likely as not that the Veteran's chronic back pain and the impact it has on his mobility, exacerbates his depression associated with bipolar disorder.  

In so far as the Veteran's service treatment records document that the Veteran experienced depression due to his back pain during service, and that the August 2016 examiner not only links the Veteran's depression symptoms to his bipolar disorder, but makes the same observations as that of the May 2005 Post-Deployment examiner (i.e., that such depression is exacerbated by his back pain), the Board resolves all doubt in the Veteran's favor and finds that notwithstanding what triggered the depression, the Veteran's depression haw been shown to be linked to his bipolar disorder, and such symptoms manifested during service in May 2005.  As such, in-service incurrence is shown by the record, and the Veteran's claim is granted on this basis.  

The Board recognizes that there are medical opinions on file weighing against a finding of in-service incurrence, to specifically include the opinion of the October 2015 VA examiner; however, that examiner did not address the Veteran's in-service complaints of depression-symptoms the August 2016 VA examiner has clinically linked to bipolar disorder.   Thus the negative nexus opinion evidence of record is afforded little probative weight.  The benefit sought on appeal is allowed.


ORDER

Service connection for bipolar disorder is granted on a direct basis.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


